— Appeal by defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), *804rendered March 25, 1983, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Upon a review of the record we find that defendant’s plea of guilty was knowingly and intelligently made (see, People v Harris, 61 NY2d 9, 18-19; People v Modica, 100 AD2d 559, mod on other grounds 64 NY2d 828) and that it was not the product of coercion (People v Lowrance, 41 NY2d 303; People v Modica, supra). It is clear that defendant, a second felony offender, is criminally experienced and “knowing and knowledgeable in the ways of the criminal law” (People v Pearson, 55 AD2d 685, 686; see also, People v Nixon, 21 NY2d 338, 353, cert denied sub nom. Robinson v New York, 393 US 1067).
Moreover, there is no merit to defendant’s challenge to the constitutionality of Penal Law § 70.06, the second felony offender statute. This court has repeatedly stated that the mandatory sentencing scheme under that statute does not constitute cruel and unusual punishment (see, People v Vasquez, 104 AD2d 1012; People v Cates, 104 AD2d 895; People v Bryant, 47 AD2d 51).
Finally, we have reviewed defendant’s other contentions, and find them to be without merit. O’Connor, J. P., Rubin, Lawrence and Fiber, JJ., concur.